                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                  No. 5:17-CR-391-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
JOHN ANDREW PIPKIN,                           )
                                              )
                          Defendant.          )


       On June 17, 2020, John Andrew Pipkin ("Pipkin") moved nm se for compassionate release

under the First StepAct("First StepAct''),Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5238-41

t2018) (codified as amended at 18 U.S.C. § 3582) and filed a memorandum in support [D.E. 52].

As explained below, the court denies Pipkin's motion.

                                                  I.

       On April 9, 2018, pursuant to a written plea agreement, Pipkin pleaded guilty to conspiracy

to distribute and possess with the intent to distribute 280 grams or more of cocaine base (crack)

(count one) and possession of a firearm in furtherance of a drug trafficking offense (count seven).

See [D.E. 27] 4-6. On August 27, 2018, the court held Pipkin's sentencing hearing. See [D.E. 37,

39]. At the hearing, the court adopted the facts set forth in the Presentence Investigation Report

("PSR"). See [D.E. 40] 1; Fed. R. Crim. P. 32(i)(3)(A)--(B). The court calculated Pipkin's total

offense level to be 27, his criminal history category to be I, and his advisory guideline range to be

70 to 87 months' imprisonment on count one and 60 months' consecutive imprisonment on count

seven. See PSR [D.E. 34] ,r,r 57-59; [D.E. 40] 1. After thoroughly considering all relevant factors

under 18U.S.C. § 3553(a), thecourtsentencedPipkinto70months' imprisonmentoncountoneand



            Case 5:17-cr-00391-D Document 58 Filed 03/25/21 Page 1 of 7
60 months' consecutive imprisonment on count seven. See [D.E. 37, 39]. Pipkin did not appeal.

       On July 18, 2019, Pipkin moved ID:Q se for a sentence reduction. See [D.E. 41]. On March

9, 2020, Pipkin filed a second pro se motion for a sentence reduction under the First Step Act ("First

Step Act''), Pub. L. No. 115-391, § 404,132 Stat. 5194, 5222. See [D.E. 46]. On June 1, 2020, the

court held that Pipkin was not eligible for relief under the First Step Act. See [D.E. 48] 3.

Alternatively, the court exercised its discretion and denied relief. See id. at 3-4. Pipkin appealed.

See [D.E. 49]. On October 16, 2020, the United States Court of Appeals for the Fourth Circuit

affirmed this court's judgment. See United States v. Piplru!, 825 F. App'x 146, 147 (4th Cir. 2020).

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all admini,nrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1 )(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.



                                                  2

            Case 5:17-cr-00391-D Document 58 Filed 03/25/21 Page 2 of 7
       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3S82(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community.". U.S.S.G. § 1B1.13(2). Section 1B1.13's

application notes provide examples of extraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § 1B1.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2),. extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                      (ii) The defendant is---

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (Ill) experiencing deteriorating physical or mental health because
                                   of the aging process,

                            that substantially djmjnji,:hes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                                                    3

              Case 5:17-cr-00391-D Document 58 Filed 03/25/21 Page 3 of 7
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § 1B1.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section 1B1.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See,    ~      United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lB 1.13 provides informative policy when assessing an inmate's motion, but


               (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                   is experiencing a serious deterioration in physical or mental health
                   because ofthe aging process; and (iii) has served at least 10 years or 75
                   percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                        when the defendant would be the only available caregiver for the
                        spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                 4

            Case 5:17-cr-00391-D Document 58 Filed 03/25/21 Page 4 of 7
a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See,~ id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101-03 (6th Cir. 2020);

United States v. YYJm, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. RY:ffm, 978 F.3d

1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark. No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       As for Pipkin' s request for compassionate release, Pipkin contends that he exhausted his

administrative remedies. See [D.E. 52] 5--6. The government has not invoked section 3582's

exhaustion requirement. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2

Accordingly, the court addresses Pipkin's claim on the merits.

       Pipkin seeks compassionate release pmsuant to section 3582(c)(l)(A). In support of his

request, Pipkin cites the COVID-19 pandemic and his health conditions, including diabetes,

hypertension, heart and vascular issues, swelling associated with fluid in his extremities, and that

he suffered a minor heart attack in May 2020. See [D.E. 52] 4. Pipkin also cites the conditions at

FCI Edgefield and his release plan. See id.; [D.E. 52-1].

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

sheisnotexpectedtorecover." U.S.S.G. § lBl.13 cmt.n.l(A)(ii). AlthoughPipkinstatesthathe


       2
          The Fomth Circuit has not addressed whether section 3582's exhaustion requirement is a
jmisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See AJam, 960 F.3d at 833-34.

                                                 5

            Case 5:17-cr-00391-D Document 58 Filed 03/25/21 Page 5 of 7
suffers from diabetes, hypertension, heart and vascular issues, swelling associated with fluid in his

extremities, and that he suffered a minor heart attack in May 2020, he has not demonstrated that he

is not going to recover from these conditions or that they cannot be treated while Pipkin serves his

sentence.3 Accordingly, reducing Pipkin' s sentence is not consistent with application note 1(A). See

18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, the conditions at FCI Edgefield, Pipkin' s health conditions, and his release

plan are extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify compassionate

release, especially considering BOP' s statutory role, and its extensive and professional efforts to

curtail the virus's spread."). Even so, the section 3553(a) factors counsel against reducing Pipkin's

sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL

1874140, at *3-8.

       Pipkin is 61 years old and engaged in serious criminal behavior between February and

September 2016. See PSR ff 9--11. Pipkin was a drug trafficker in Erwin, North Carolina and

distributed 234.57 grams of cocaine base (crack). See id. Pipkin also possessed a loaded .40 caliber

handgun in connection with his drug trafficking activities. See id. Pipkin also is a recidivist with

convictions for possession ofmarijuana (five counts), possession ofdrug paraphemalia (two counts),

and common law conversion. See id. ff 16--21. Moreover, Pipkin has performed poorly on


       3
         Pipkin alleges in his motion for compassionate release that his health conditions require
a modified diet and ''therapeutic treatments" and that he cannot obtain these treatments at FCI
Edgefield. See [D.E. 52] 4. Pipkin, however, presents no evidence to support these allegations. See
id.

                                                  6

            Case 5:17-cr-00391-D Document 58 Filed 03/25/21 Page 6 of 7
supervision and has a sporadic work history. See id. ff 17-18, 37-42. The court also has considered

Pipkin's exposure to COVID-19, the conditions at FCI Edgefield, his health conditions, and his

releaseplan. Cf.Pepperv. UnitedStates,S62U.S.476,48~1 (2011);UnitedStatesv.Martin,916

F.3d 389, 398 (4th Cir. 20190). Having considered the entire record, the steps that the BOP has

taken to address COVID-19 and treat Pipkin, the section 3SS3(a) factors, Pipkin's arguments, and

the need to punish Pipkin for his serious criminal behavior, to incapacitate Pipkin, to promote respect

for the law, to deter others, and to protect society, the court declines to grant Pipkin's motion for

compassionate release. See,~ Chavez-Meza v. United States, 138 S. Ct. 19S9, 1966--68 (2018);

R:g;ffln, 978 F.3dat 1008--09; Cham.bliss, 948 F.3dat693-94; United States v. Hill, No. 4:13-CR-28-

BR, 2020 WL 20S51S, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

                                                  II.

       In sum, the court DENIES Pipkin's motion for compassionate release [D.E. S2].

        SO ORDERED. This tS' day of March 2021.



                                                            JSC.DEVERID
                                                            United States District Judge




                                                  7

            Case 5:17-cr-00391-D Document 58 Filed 03/25/21 Page 7 of 7
